 

Execution Version

 

FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”)
is made and entered into as of July 23, 2012, by and among ASEN 2, CORP., a
Delaware corporation (“Company”), PENTWATER EQUITY OPPORTUNITIES MASTER FUND
LTD., a Cayman Islands corporation (“Opportunities”) and PWCM MASTER FUND LTD.,
a Cayman Islands corporation, (“PWCM” and together with Opportunities,
collectively, “Investor”). Capitalized terms used but not defined in this
Amendment have the meaning given them in the Note Purchase Agreement (defined
below).

 

RECITALS

 

A.           Company, AMERICAN STANDARD ENERGY CORP., a Delaware corporation
(“Guarantor”), and Investor entered into that certain Note and Warrant Purchase
Agreement dated as of February 9, 2012 (as amended to date and as it may be
further, amended, restated, joined, extended, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”), pursuant to which Investor
purchased the Note and the Warrant.

 

B.           Company and Investor have agreed to amend the Note Purchase
Agreement, subject to the terms and conditions of this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

Amendments to Note Purchase Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 below and in reliance on the representations
and warranties set forth in Section 4 below, the Note Purchase Agreement is
hereby amended as of the First Amendment Effective Date (as defined in Section
2) as follows:

 

(a)          Section 1.1(a) of the Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(a)          On the Closing Date (as defined in Section 1.2) the Company issued
to the Investor a promissory note in the amount of $20,000,000, substantially in
the form of Exhibit 1.1A attached hereto (the “Initial Note”). On the First
Amendment Effective Date, as defined in Section 2 of the First Amendment to the
Note and Warrant Purchase Agreement made and entered into as of July 23, 2012 by
and among the Company and the Investor (the “First Amendment”), the Company
shall amend and restate the Initial Note to increase the outstanding aggregate
principal amount of the Initial Note to $25,000,000, substantially in the form
of Exhibit 1.1A-2 attached hereto (the “Amended and Restated Note”). The term
“Notes” as used herein shall mean the Initial Note delivered on the Closing Date
and the Amended and Restated Note to be delivered on the First Amendment
Effective Date and shall evidence the advance made by the Investor to the
Company pursuant to this Agreement. On the Closing Date, the Guarantor issued to
the Investor warrants granting to the Investor the right to purchase the
following Warrants (x) (i) Warrant No. 001, for the sale of 1,500,000 shares of
Common Stock (as defined below) at a per share exercise price of $2.50 to
Pentwater Equity Opportunities Master Fund Ltd. and (ii) Warrant No. 002, for
the sale of 1,833,333 shares of Common Stock at a per share exercise price of
$2.50 to PWCM Master Fund Ltd., each issued on February 9, 2012 (collectively,
the “NPA Warrants”) and (y) (i) Warrant No. 001, for the sale of 400,001 shares
of Common Stock at a per share exercise price of $3.00 to PWCM Master Fund Ltd.,
(ii) Warrant No. 002, for the sale of 1,275,000 shares of Common Stock at a per
share exercise price of $3.00 to Pentwater Equity Opportunities Master Fund
Ltd., (iii) Warrant No. 003, for the sale of 550,000 shares of Common Stock at a
per share exercise price of $3.00 to Oceana Master Fund Ltd. and (iv) Warrant
No. 004, for the sale of 274,999 shares of Common Stock at a per share exercise
price of $3.00 to LMA SPC for and on behalf of the MAP 98 Segregated Portfolio,
each issued on February 9, 2012 (collectively, the “Modification Warrants”, and
together with the NPA Warrants, the “Closing Date Warrants”). In consideration
of the issuance of the Amended and Restated Note, on the First Amendment
Effective Date, the Guarantor shall issue to the Investor warrants (the “First
Amendment Effective Date Warrants”) granting to the Investor the right to
purchase Eight Hundred Thirty-Three Thousand Three Hundred Thirty-Three
(833,333) shares of fully paid and non-assessable Common Stock at a per share
exercise price of Two Dollars and 25/100 ($2.25). The terms of the Closing Date
Warrants shall be amended pursuant to the terms of that certain Modification
Agreement made and entered into as of the First Amendment Effective Date by and
among Guarantor and the parties identified as “Holders” on the signature page
thereto (the “First Amendment Effective Date Modification Agreement”) to set the
exercise price at Two Dollars and 25/100 ($2.25) with an expiration date of June
30, 2019.”

 

 

 

 

(b)          Section 1.1(b) of the Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(b)          Upon satisfaction of the terms and conditions set forth in Article
IV and in reliance on the representations and warranties of the Company and the
Guarantor set forth herein and in the other Transaction Documents (as defined in
Section 2.1(b)), the Investor, severally and not jointly, shall advance to the
Company an amount equal to the Investor’s Commitment Percentage of $20,000,000
as described in this Section 1.1, less (i) the original issue discount set forth
below and (ii) the amount of fees and expenses of the Investor the Company is
obligated to pay pursuant to Section 7.1. On the First Amendment Effective Date
(as defined in the First Amendment) and in reliance on the representations and
warranties of the Company and the Guarantor set forth herein and in the other
Transaction Documents, the Investor, severally and not jointly, shall advance to
the Company an amount equal to the Investor’s Commitment Percentage of
$5,000,000 as described in this Section 1.1, less (i) the original issue
discount set forth below and (ii) the amount of fees and expenses of the
Investor the Company is obligated to pay pursuant to Section 7.1. “Commitment
Percentage” of the Investor shall mean the percentage set forth below the
Investor’s names on the signature page hereof.”

 

Conditions. This Amendment shall be effective on the date that each of the
following conditions precedent have been met (such date on which such conditions
are satisfied being the “First Amendment Effective Date”):

 

(c)          Investor shall have received a copy of this Amendment executed by
Company and Investor;

 

(d)          Investor shall have received a copy of the Amended and Restated
Secured Convertible Promissory Note executed by Company;

 

(e)          Investor shall have received the First Amendment Effective Date
Modification Agreement, dated as of July 23, 2012 executed by Guarantor and the
parties identified as “Holders” on the signature page thereto;

 

(f)          Investor shall have received the Amended and Restated Closing Date
Warrants dated July 23, 2012 issued by Guarantor to Investor;

 

2

 

 

(g)          Investor shall have received the First Amendment Effective Date
Warrants dated July 23, 2012 issued by Guarantor to Investor;

 

(h)          Company and Guarantor shall have delivered to Investor secretary’s
certificates, dated as of the First Amendment Effective Date, as to (i) the
resolutions approving the execution, delivery and performance of the First
Amendment Documents (defined below), (ii) the Organizational Documents of
Company and Guarantor, each as in effect at the First Amendment Effective Date,
(iii) the authority and incumbency of the officers of Company and Guarantor
executing the First Amendment Documents and any other documents required to be
executed or delivered in connection therewith and (iv) certificates of the
appropriate governmental agencies with respect to the existence, qualification
and good standing of Company and Guarantor;

 

(i)          Company and Guarantor shall have delivered to Investor a
certificate signed by an executive officer on behalf of Company and Guarantor,
respectively, dated the First Amendment Effective Date, confirming the accuracy
of Company’s and Guarantor’s representations and warranties as of such date and
no Default or Event of Default has occurred or will occur on the First Amendment
Effective Date after giving effect to the transactions contemplated by the First
Amendment Documents;

 

(j)          Company shall have paid fees and expenses incurred in connection
with this Amendment and the transactions contemplated hereby, to the extent
invoiced prior to or on the First Amendment Effective Date; and

 

(k)          Investor shall have received such other documents as Investor may
reasonably request.

 

Acknowledgement of Company. This Amendment, the Amended and Restated Secured
Convertible Promissory Note, the First Amendment Effective Date Modification
Agreement, and all other instruments, documents and agreements delivered
concurrently herewith or at any time hereafter to or for the benefit of Investor
in connection with the transactions contemplated by this Amendment, all as
amended, supplemented or modified from time to time (collectively, the “First
Amendment Documents”), each constitute a Transaction Document.

 

Representations and Warranties. Company represents and warrants to Investor that
(a) it possesses all requisite power and authority to execute, deliver and
comply with the terms of this Amendment, (b) this Amendment has been duly
authorized and approved by all requisite corporate action on the part of
Company, (c) no other consent of any Person (other than Investor) is required
for this Amendment to be effective, (d) the execution and delivery of this
Amendment does not violate its organizational documents, (e) the representations
and warranties in each Transaction Document to which it is a party are true and
correct in all material respects on and as of the date of this Amendment as
though made on the date of this Amendment (except to the extent that such
representations and warranties speak to a specific date), (f) it is in full
compliance with all covenants and agreements contained in each Transaction
Document to which it is a party, and (g) no Default or Event of Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Investor is required for Investor to rely on the
representations and warranties in this Amendment.

 

3

 

 

Scope of Amendment; Reaffirmation; Release. All references to the Note Purchase
Agreement shall refer to the Note Purchase Agreement as amended by this
Amendment. Except as affected by this Amendment, the Transaction Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Note Purchase Agreement (as amended by
this Amendment) and any other Transaction Document, the terms of the Note
Purchase Agreement (as amended by this Amendment) shall control and such other
document shall be deemed to be amended to conform to the terms of the Note
Purchase Agreement (as amended by this Amendment). Company hereby reaffirms its
obligations under the Transaction Documents to which it is a party and agrees
that all Transaction Documents to which it is a party remain in full force and
effect and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application. Company hereby acknowledges that it has no defense, counterclaim,
offset, cross complaint, claim or demand of any kind or nature whatsoever that
can be asserted to reduce or eliminate all or any part of its liability to repay
the obligations or to seek affirmative relief or damages of any kind or nature
from Investor. Company hereby voluntarily and knowingly releases and forever
discharges Investor, its predecessors, agents, attorneys, officers, directors,
partners, employees, parent companies, subsidiaries, affiliates, successors and
assigns (collectively, the “Specified Persons”, and each individually, a
“Specified Person”), from all possible claims, demands, actions, causes of
action, damages, costs, expenses, and liabilities whatsoever, known or unknown,
anticipated or unanticipated, suspected or unsuspected, fixed, contingent, or
conditional, at law or in equity, originating in whole or in part on or before
the First Amendment Effective Date, which Company may now or hereafter have
against any Specified Person, if any, and irrespective of whether any such
claims arise out of contract, tort, violation of law or regulations, or
otherwise, and arising from the obligations, including, without limitation, any
contracting for, charging, taking, reserving, collecting or receiving interest
in excess of the highest lawful rate applicable, the exercise of any rights and
remedies under the Note Purchase Agreement or other Transaction Documents, and
negotiation, administration and execution of this Amendment.

 

Miscellaneous.

 

(l)          No Waiver of Defaults. This Amendment does not constitute (i) a
waiver of, or a consent to, (A) any provision of the Note Purchase Agreement or
any other Transaction Document not expressly referred to in this Amendment, or
(B) any present or future violation of, or default under, any provision of the
Transaction Documents, or (ii) a waiver of Investor’s right to insist upon
future compliance with each term, covenant, condition and provision of the
Transaction Documents.

 

(m)          Form. Each agreement, document, instrument or other writing to be
furnished to Investor under any provision of this Amendment must be in form and
substance reasonably satisfactory to Investor and its counsel.

 

(n)          Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Note Purchase Agreement, or the other Transaction Documents.

 

(o)          Costs, Expenses and Attorneys’ Fees. Company agrees to pay or
reimburse Investor on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Investor’s counsel.

 

(p)          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

 

4

 

 

(q)          Multiple Counterparts. This Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile or by
portable document format (PDF). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Company and Investor.

 

(r)          Governing Law. This Amendment and the other Transaction Documents
must be construed, and their performance enforced, under laws of the State of
New York.

 

(s)          Entirety. The Transaction Documents (as amended hereby) Represent
the Final Agreement Between Company and Investor and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties. There Are No Unwritten Oral Agreements among the Parties.

 

[Signatures are on the following page.]

 

5

 

 

The Amendment is executed as of the date set out in the preamble to this
Amendment.

 

  COMPANY:       ASEN 2, CORP.       By: /s/ Scott Feldhacker     Name: Scott
Felhacker     Title:  Chief Executive Officer

 



[Signature Page to First Amendment to Note and Warrant Purchase Agreement]



 

 

 

 

  INVESTOR:       PENTWATER EQUITY OPPORTUNITIES MASTER FUND LTD.       By: /s/
Matt Hall     Name: Matt Hall     Title:  Authorized Signatory

 

  PWCM MASTER FUND LTD.       By: /s/ Matt Hall     Name: Matt Hall     Title: 
Authorized Signatory

 



[Signature Page to First Amendment to Note and Warrant Purchase Agreement]



 

 

 

 

GUARANTOR’S CONSENT AND AGREEMENT TO FIRST AMENDMENT

 

As an inducement to Investor to execute, and in consideration of Investor’s
execution of, this Amendment, the undersigned hereby consents to this Amendment
and agrees that this Amendment shall in no way release, diminish, impair, reduce
or otherwise adversely affect the obligations and liabilities of the undersigned
under the Guaranty executed by the undersigned in connection with the Note
Purchase Agreement, or under any Transaction Documents, or any liens, security
interests or charges to secure any of the Guaranteed Obligation (as defined in
the Guaranty), all of which are in full force and effect. The undersigned
acknowledges that the obligations of Company under the Note Purchase Agreement
have increased. The undersigned further represents and warrants to Investor that
(a) the representations and warranties in each Transaction Document to which it
is a party are true and correct in all material respects on and as of the date
of this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date), (b)
it is in full compliance with all covenants and agreements contained in each
Transaction Document to which it is a party, and (c) no Default or Event of
Default has occurred and is continuing. Guarantor hereby releases Investor from
any liability for actions or omissions in connection with the Transaction
Documents prior to the date of this Amendment. This Consent and Agreement shall
be binding upon the undersigned and its permitted assigns and shall inure to the
benefit of Investor, and its successors and permitted assigns.

 

  GUARANTOR:       AMERICAN STANDARD ENERGY CORP.         By: /s/ Scott
Feldhacker   Name: Scott Feldhacker   Title: Chief Executive Officer

 



[Signature Page to Guarantor’s Consent and Agreement to First Amendment]



 

 

 

